
	
		I
		112th CONGRESS
		1st Session
		H. R. 2066
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Ross of Florida
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to require that the
		  Office of Personnel Management submit an annual report to Congress relating to
		  the use of official time by Federal employees.
	
	
		1.Reporting
			 requirement
			(a)In
			 generalSection 7131 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(e)(1)Not later than March 31
				of each calendar year, the Office of Personnel Management, in consultation with
				the Office of Management and Budget, shall submit to each House of Congress a
				report on the operation of this section during the fiscal year last ending
				before the start of such calendar year.
						(2)Each report under this subsection
				shall include, with respect to the fiscal year described in paragraph (1), at
				least the following information:
							(A)The total amount of official time
				granted to employees.
							(B)The average obtained by
				dividing—
								(i)the number described in
				subparagraph (A), by
								(ii)the total number of employees in
				an appropriate unit represented by an exclusive representative.
								(C)The specific types of activities or
				purposes for which official time was granted.
							(D)The total number of employees to whom
				official time was granted.
							(E)The total dollar amount paid to
				employees, in the form of salaries or basic pay, while they were engaged in
				activities for which they were granted official time.
							(F)The fair market value of any office
				space, furnishings, equipment, or supplies provided by the Government in
				connection with activities for which employees were granted official
				time.
							(3)All information included in a report
				under this subsection—
							(A)shall be shown both agency-by-agency
				and for all agencies; and
							(B)shall be accompanied by the
				corresponding information for the fiscal year before the fiscal year described
				in paragraph (1), together with appropriate comparisons and analyses.
							(4)For purposes of this subsection, the term
				official time means any period of time, regardless of agency
				nomenclature—
							(A)which may be granted to an employee
				under this chapter (including a collective bargaining agreement entered into
				under this chapter) to perform representational or consultative functions;
				and
							(B)during which the employee would
				otherwise be in a duty
				status.
							.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall be effective beginning with the report
			 which, under the provisions of such amendment, is first due at least 6 months
			 after the date of the enactment of this Act.
			
